*485
ORDER

PER CURIAM.
The Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is vacated. The June 23, 1992, Order of the Court of Common Pleas of Beaver County, dismissing the Petitioner’s Preliminary Objection as to service of process, is vacated, 433 Pa.Super. 644, 638 A.2d 277. The case is remanded to the Common Pleas Court for findings of fact and decision consistent with Botwinick v. Credit Exchange, Inc., 419 Pa. 65, 213 A.2d 349 (1965) and Sharp v. Valley Forge Medical Center and Heart Hospital, 422 Pa. 124, 221 A.2d 185 (1966).
Jurisdiction relinquished.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.